Citation Nr: 1137292	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, thoracolumbar strain with levoscoliosis, degenerative spondylosis at T10-11, sacral strain with left sacral torsion, bilateral sciatica, and bladder incontinence.  

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for a mood disorder with depressive features and chronic pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1979 to February 1983, as well as service in the National Guard.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case was previously before the Board in August 2008 and July 2009, and was remanded each time for further development.  With respect to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic back disability did not begin in service and is not shown by competent evidence to be causally related to service. 

2.  A chronic neck disability did not begin in service and is not shown by competent evidence to be causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral strain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for cervical strain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided notice in March 2003, March 2008 and October 2009 letters and a May 2004 statement of the case and October 2004 supplemental statement of the case (SSOC).  The claims were readjudicated in a June 2011 SSOC.  Mayfield, 444 F.3d at 1333.

The Veteran reported that he is in receipt of Social Security Disability benefits.  Pursuant to the Board's last remand, the RO diligently attempted to obtain any relevant records from the Social Security Administration (SSA.)  In April 2007, SSA informed VA that no records relating to the Veteran are available.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(4).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

With regard to the issues decided herein, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for lumbosacral strain and cervical strain, which he contends result from his active service.  Service treatment records reflect that he reported cervical pain with flexion in March 1980.  He was diagnosed with somatic dysfunction and prescribed moist heat and ice.  In September 1981, the Veteran complained of low back pain with tightness and tingling extending to the right thigh.  He was diagnosed with lumbar strain and prescribed moist heat.  There is no record of subsequent treatment for either complaint, and the Veteran's spine was found to be normal during his separation physical examination in February 1983.  

The Veteran underwent a physical examination in connection with his National Guard service in December 1983, in which his spine was found to be normal.  On the medical history self report, he denied recurrent back pain.  National Guard personnel records reflect that he served from January 1984 to January 1991.  Physical fitness test records indicate that he was tested eleven times from May 1989 through August 1990.  A memorandum dated in November 1989 indicates that the Veteran was unable to pass a physical fitness test within the prior 30 days because he had been suffering from bronchitis and an upper respiratory infection.  There is no reference to any injury received while on duty during this period.  

The claims file contains private treatment records dated between 1990 and 2000, which reflect that the Veteran sought treatment for several back injuries incurred at work.  An examination report dated in January 1991 reflects that that the Veteran complained of back and neck pain that had begun at work in November 1990 and had worsened since then.  The examiner was unable to determine the etiology of the complaints.  In April 1993, the Veteran was admitted for psychiatric treatment.  At that time, he attributed his depression to back pain resulting from a work injury in August 1992.  He reported that he had filed a Worker's Compensation claim and had spent several weeks on medical leave following the accident.  He also stated that he had injured his back in November 1991, while in the National Guard.  During an examination in December 1993, the Veteran reported that his back and neck pain began in August 1992, shortly after he was injured while lifting batteries in his employment at a bus company.  He stated that he had suffered another back injury three years earlier, as well as a back injury in service.  He had severely limited range of motion, tenderness, and stiffness.  He was determined to have a diffuse spinal ligamentous problem.  In January 2000, the Veteran reported that he had suffered a back injury in November 1989 and that he was retired and receiving social security benefits.  

VA outpatient treatment records indicate that the Veteran sought treatment in April 2003 for back and neck pain, which he stated had begun in service.  X-rays taken in April 2003 revealed no degenerative changes of the cervical spine.  

The Veteran was afforded a VA examination in June 2003, in which he reported that he had experienced pain in his back and neck since injuring his back in service in 1989.  The examiner diagnosed lumbosacral strain, thoracolumbar strain, and mild cervical strain, as well as degenerative spondylosis of the thoracic spine.  He did not provide an opinion as to the etiology of any back disorder.  An MRI of the Veteran's back in August 2003 revealed mild degenerative changes of the lumbar spine.  

During a mental health admission in August 2003, the Veteran reported a history of several injuries, including a back injury in service, a work-related back injury between 1984 and 1987, and a neck injury in 1994 when he was hit by a truck.  He reported that his symptoms had recently been exacerbated by PTSD.  Two days later, he reported that he had injured his back in August 1999.  

The claims file contains a private examination report dated in September 2008, in which the Veteran reported a long history of back pain starting in service.  The examiner diagnosed mild degenerative disk disease of the lumbar spine at L2-L3, and mild diffuse degenerative disk disease of the cervical spine.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his spine in December 2008.  The Veteran reported that his back and neck pain began sometime between 1980 and 1983.  He complained of low back pain that is stabbing and radiates to his hips, legs, and feet, occasionally causing difficulty walking.  He described the pain in his cervical spine as tingling and sometimes radiating between his shoulders.  The Veteran reported that his pain is between 7 and 10 on a pain scale of 10.  He used medication and a TENS unit for pain and stated that he cannot drive or play any sports because of his back and neck pain.  The Veteran told the examiner that he was diagnosed with lumbar strain after service, that he injured his back while working for the federal government in Florida, and that he fell off a bicycle in 1992.  On examination, the Veteran exhibited severely limited motion and complained of severe pain with all movements.  The examiner stated that she had reviewed the entire claims file.  She diagnosed cervical and lumbosacral strain and opined that it is unlikely that the two minor injuries the Veteran sustained in service could have caused the extent of damage he complains of now.  She concluded that his back and neck strain are not likely caused by service.  

VA outpatient treatment records dated between February 2007 and October 2009 indicate that the Veteran continued to receive regular treatment for back and neck pain.  MRIs in August 2008 revealed moderate right foraminal stenosis at C5-6 and C6-7, moderate central stenosis at C7-T1, and mild central stenosis at C6-7 due to a combination of disk pathology and congenitally shallow cervical canal.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for lumbosacral strain and cervical strain are not warranted.  Although the evidence establishes that the Veteran injured his back in service, the record reflects that these injuries were mild and apparently resolved with conservative treatment.  The Veteran did not seek any follow up treatment after the initial assessment.  He did not complain of ongoing neck or back problems at separation from service, and his spine was found to be normal on examination.  Therefore, the evidence does not establish that a chronic back disability began during service.  

Furthermore, the evidence indicates that the Veteran first sought treatment for back and neck pain after incurring one or more post-service injuries.  Private treatment records reflect that the Veteran variously reported suffering back and neck injuries between 1984 and 1987, in November 1989, November 1990, November 1991, August 1992, 1994, and 1999.  He attributed these injuries to heavy lifting at work, falling off a bicycle, and getting hit by a car.  Private medical records dated in 1993 make reference to the Veteran's attorney and his pursuit of a Workers Compensation claim.  Thus, the preponderance of the evidence indicates that the subsequent manifestations of lumbar and cervical strain are due to intercurrent causes.  See 38 C.F.R. § 3.303(b).  

The Board acknowledges that the Veteran has reported that his pain began in service and continued since that time.  It is significant, however, that he did not attribute his back pain to an in-service injury until after the initiation of the present claim.  It appears from the claims file that the first time the Veteran claimed to have progressive back pain beginning in service was during VA treatment in May 2003.  When seeking treatment for back pain in January 1991, he specifically denied any back problems prior to an alleged injury in November 1990.  In December 1993, the Veteran reported that his current pain was the result of another work-related injury in 1992.  At that time, he made reference to a back injury in service, but he did not allege that he had experienced ongoing back pain since service.  Given that the Veteran denied experiencing recurrent back pain at his separation from service, and that he later denied any back problems prior to 1990, the Board finds that his recent statements do not constitute credible evidence of continuous symptoms of back and neck pain since service.  

Finally, the Board notes that there is no competent evidence associating the Veteran's current back and neck strain with active service.  The only medical opinion of record was rendered by the December 2008 VA examiner, who opined that the Veteran's in-service injuries were not so severe as to cause his present level of disability.  

In summary, the evidence does not establish that the Veteran's current back and neck disabilities are caused by his active service.  Accordingly, the claims are denied.   


ORDER

Service connection for lumbosacral strain is denied.

Service connection for cervical strain is denied. 


REMAND


The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as mental stress.  He initially sought service connection based on the theory that this condition arises from his back disabilities.  As service connection for his back disabilities has been denied, this theory of entitlement is precluded.  

The Veteran's service treatment records indicate that he was assessed as having situational depression in October 1979.  In September 1982, the Veteran was referred for psychiatric evaluation after an altercation with his supervisor.  He was diagnosed with paranoid personality disorder with passive-aggressive features, and he was considered unfit for reenlistment.  

The Veteran was afforded a VA psychiatric evaluation in May 2011, in which mood disorder was diagnosed.  The examiner stated that it is at least as likely as not that the condition is "worsened" by the Veteran's back and neck disabilities.  Although she stated that the current condition is not a manifestation of paranoid personality disorder, she did not offer an opinion as to whether the current mood disorder is directly related to service, to include the diagnosis of depression in 1979.  A remand is required to clarify the likely etiology of the Veteran's psychiatric disorder.

Accordingly, the claim is remanded for the following action:

1  Return the claims file to the VA examiner who evaluated the Veteran in May 2011, if available, with instructions to review the record and clarify her opinion as to the etiology of the Veteran's mood disorder.  Specifically, she should state whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's mood disorder began during or is otherwise related to his active service, to include the situational depression that was diagnosed in October 1979.  

If the examiner is unavailable, the Veteran should be afforded another VA psychiatric examination and that examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's mood disorder began during or is otherwise related to his active service, to include the situational depression that was diagnosed in October 1979.     

A complete rationale must be provided for any opinion rendered. 

2  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


